 Case: 2:20-cv-00340-ALM-CMV Doc #: 5 Filed: 06/29/20 Page: 1 of 4 PAGEID #: 340




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                         Case No. 2:20-cv-00340-ALM-CMV
                  v.

 GULFPORT ENERGY CORPORATION,

          Defendant.


                       STATUS REPORT BY THE UNITED STATES

        On March 16. 2020, the United States filed a motion for entry of the proposed Consent

Decree that was lodged in this case on January 22, 2020, together with a supporting brief.

If approved and entered by this Court, the Consent Decree would conclude this case on the terms

and conditions set forth in that settlement agreement. The sole defendant in this lawsuit –

Gulfport Energy Corporation (“Gulfport”) – has co-signed the proposed Consent Decree and

supports its approval and entry as a final judgment in this case. The United States’ motion to

enter the Consent Decree is now ripe for decision.

        The proposed Consent Decree addresses violations of Clean Air Act requirements at

multiple crude oil and natural gas production well pads that Gulfport owns and operates in the

Utica Shale region of eastern Ohio. Among other things, the Consent Decree would require

Gulfport to improve its control of air pollutant emissions from large storage tanks at many of its

facilities.

        Reductions in oil and gas demand and prices have been widely reported during the

economic disruption caused by the COVID-19 pandemic, but several recent announcements

by Gulfport have conveyed a relatively positive business forecast for the company. According
    Case: 2:20-cv-00340-ALM-CMV Doc #: 5 Filed: 06/29/20 Page: 2 of 4 PAGEID #: 341




to Gulfport:

         As a result of the current commodity price environment, Gulfport recently made
         the strategic decision to defer near-term production to later periods in 2020 and
         early 2021, when natural gas prices are expected to be materially higher when
         compared to mid-year strip pricing. In addition, Gulfport plans to complete an
         additional 3 gross wells in the Utica Shale during in the second half of 2020,
         providing incremental production late this year and into early 2021 in the
         anticipation of higher prices during the winter months.1

Gulfport also reports that it has been: (1) improving its balance sheet by reducing its long-term

debt by at least $263 million, primarily through discounted bond repurchases; and (2) lowering

its costs of production by reducing its annual general and administrative expenses by $2 to $4

million and by working with vendors and service providers on efficiencies and cost reductions.2

         The U.S. Environmental Protection Agency believes that it will be especially important

for Gulfport to begin implementing the work practices and other requirements prescribed by the

proposed Consent Decree as the company begins to implement its announced plan to ramp up its

production in the Utica Shale region in the second half of 2020.

         The United States respectfully requests that the Court approve and enter the proposed

Consent Decree for these reasons and for the reasons set forth in greater detail in the United

States’ motion and brief seeking entry of the Consent Decree.




1
       Gulfport Energy Corporation Press Release, Gulfport Energy Corporation Announces
Update to its 2020 Operational Guidance and Provides Updates on Cost Saving Initiatives
(June 2, 2020), available at: https://ir.gulfportenergy.com/press-releases/detail/1364/gulfport-
energy-corporation-announces-update-to-its-2020
2
         Id.; Gulfport Energy Corporation Investor Presentation (June 16, 2020), available at:
https://ir.gulfportenergy.com/presentations.

                                                  2
Case: 2:20-cv-00340-ALM-CMV Doc #: 5 Filed: 06/29/20 Page: 3 of 4 PAGEID #: 342




                              Respectfully submitted,

                              FOR THE UNITED STATES OF AMERICA:

                              KAREN S. DWORKIN, Deputy Chief
                              Environmental Enforcement Section
                              Environment and Natural Resources Division
                              U.S. Department of Justice

Dated: June 29, 2020          s/ Randall M. Stone
                              RANDALL M. STONE, Senior Attorney
                              Environmental Enforcement Section
                              U.S. Department of Justice
                              P.O. Box 7611
                              Washington, DC 20044-7611
                              Tel. No.:      (202) 514-1308
                              Fax No.:       (202) 616-6584
                              E-mail: randall.stone@usdoj.gov


                              DAVID M. DEVILLERS
                              United States Attorney
                              Southern District of Ohio


                              MARK D’ALESSANDRO
                              Civil Chief, Office of the United States Attorney
                              Southern District of Ohio
                              303 Marconi Blvd., Suite 200
                              Columbus, OH 43215
                              Tel. No.:      (614) 469-5715
                              Fax No.:       (614) 469-5653




                                        3
 Case: 2:20-cv-00340-ALM-CMV Doc #: 5 Filed: 06/29/20 Page: 4 of 4 PAGEID #: 343




                                  CERTIFICATE OF SERVICE

        In accordance with Paragraphs 77 and 90 of the proposed Consent Decree lodged in this
case, I certify that on this date I caused copies of the foregoing Status Report to be served on the
following individuals by electronic mail:

               Stephanie Timmermeyer
               Vice President of EHSR and Purchasing
               Gulfport Energy Corporation
               stimmermeyer@gulfportenergy.com

               Donald K. Shandy
               Crowe & Dunlevy
               don.shandy@crowedunlevy.com



               Kiana Courtney
               Jeffrey Hammons
               Environmental Law and Policy Center
               KCourtney@elpc.org
               JHammons@elpc.org




Dated: June 29, 2020                                  s/ Randall M. Stone
